 

--------------------------------------------------------------------------------

Exhibit 10.5
 
CREE, INC.
 
EXECUTIVE CHANGE IN CONTROL AGREEMENT
 
 
Cree, Inc. (the “Company”) and John T. Kurtzweil (“Executive”) entered into a
Severance Agreement effective as of September 29, 2006 (the “Existing
Agreement”).  This Executive Change in Control Agreement (the “Agreement”)
between Company and Executive is intended to supersede and replace the Existing
Agreement as of the effective date of this Agreement, which shall be August 18,
2008 (the “Effective Date”).  Upon full execution and delivery of this Agreement
and the exchange of good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties hereby agree to terminate the Existing
Agreement as of the Effective Date, except to the extent provided in Section 18
of this Agreement.
 
1.    Duties and Scope of Employment.
 
(a)    Positions and Duties.  Executive will continue to serve as Executive Vice
President-Finance, Chief Financial Officer and Treasurer, reporting to the
Company’s Chief Executive Officer and President (“CEO”).  Executive will render
such business and professional services in the performance of his duties,
consistent with Executive’s positions within the Company, as will reasonably be
assigned to him by the CEO.  The period Executive is employed by the Company
under this Agreement is referred to herein as the “Employment Term”.
 
(b)    Obligations.  During the Employment Term, Executive will devote
Executive’s full business efforts and time to the Company.  For the duration of
the Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the CEO (which approval will not be
unreasonably withheld); provided, however, that Executive may, without the
approval of the CEO, serve in any capacity with any civic, educational, or
charitable organization, provided such services do not interfere with
Executive’s obligations to Company.
 
2.    At-Will Employment.  Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment.  Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive.  However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of termination of his employment.  Executive
agrees to resign from all positions held with the Company and its affiliates
immediately following the termination of his employment if the Company's Board
of Directors (the "Board") or the CEO so requests.
 
3.    Term of Agreement.  This Agreement will have an initial term of one year
commencing on the Effective Date.  On each anniversary of the Effective Date
thereafter, this Agreement will automatically renew for an additional one-year
term unless either party provides the other party with written notice of
non-renewal at least 120 days prior to the date of automatic
renewal.  Notwithstanding any contrary provision in this Section 3, (i) in the
event the Company
 
 

--------------------------------------------------------------------------------


 
and another party enter into a written agreement that contemplates a transaction
the consummation of which would result in a Change in Control as defined in
Subsection (a), (b), or (d) of such definition, this Agreement will continue
until the occurrence of either the resulting Change in Control or the
termination or expiration of the written agreement without the occurrence of a
Change in Control, whichever comes first, and (ii) in the event a Change in
Control (including without limitation a resulting Change in Control as described
in the preceding clause (i)) occurs during the Employment Term, this Agreement
will continue for not less than twelve (12) months after the date of the Change
in Control.
 
4.    Compensation.
 
(a)    Base Salary.  As of the Effective Date, the Company will pay Executive an
annual salary of $ 364,000.00 as compensation for his services (such annual
salary, as is then effective, to be referred to herein as “Base Salary”).  The
Base Salary will be paid periodically in accordance with the Company’s normal
payroll schedule and practices and be subject to the usual, required
withholdings.  Executive’s salary will be subject to review by the Compensation
Committee of the Board (the “Committee”) not less than annually, and adjustments
will be made in the discretion of the Compensation Committee.
 
(b)    Incentive Compensation.  Executive will be eligible to receive incentive
compensation payable for the achievement of individual performance goals
established by the CEO and corporate performance goals established by the
Committee.  The Committee will determine executive’s annual target incentive
award level.  The actual earned incentive, if any, payable to Executive for any
fiscal period of the Company will depend upon the extent to which the
performance goal(s) specified by the CEO or Committee, as applicable, are
achieved.  For each fiscal quarter of the Company, the CEO will endeavor to
establish the applicable individual performance goal(s) no later than the 30th
day of the fiscal quarter to which the goals relate.  For each fiscal year of
the Company, the Committee will endeavor to establish the applicable corporate
performance goal(s) no later than the 90th day of the fiscal year to which the
goals relate.  Executive’s incentive compensation will be subject to the terms
and conditions of the Company’s incentive plan or arrangement designated by the
Committee for this purpose, including but not limited to continued employment
requirements and payment date terms that are designed to cause the incentive
compensation to be exempt from or in compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the guidance
thereunder (collectively “Section 409A”).
 
(c)    Long-Term Incentive.  Executive will be eligible to receive long-term
incentives subject to terms and conditions established by the Committee, the
underlying Cree, Inc. 2004 Long-Term Incentive Compensation Plan or any
successor plan thereto, and the Committee’s terms and conditions for the
applicable type of award, including vesting criteria such as continued service
or performance objectives.
 
5.    Employee Benefits.  Executive will be eligible to participate in all
Company employee benefit plans, policies, and arrangements that are applicable
to other executive officers of the Company in accordance with the terms of such
plans, policies, and arrangements as may exist from time to time.
 
 
- 2 -

--------------------------------------------------------------------------------


 
6.    Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment, and other expenses incurred by Executive in the furtherance of
the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.  To the
extent that any such reimbursement does not qualify for exclusion from Federal
income taxation, the Company will make the reimbursement only if the
corresponding expense is incurred during the term of this Agreement and the
reimbursement is made on or before the last day of the calendar year following
the calendar year in which the expense is incurred, the amount of expenses
eligible for such reimbursement during a calendar year will not affect the
amount of expenses eligible for such reimbursement in another calendar year, and
the right to such reimbursement is not subject to liquidation or exchange for
another benefit from the Company.
 
7.    Termination of Employment.  In the event of Executive’s Termination of
Employment with the Company, Executive will be entitled to any (a) unpaid Base
Salary accrued up to the date of such Termination of Employment (the
“Termination Date”) paid in accordance with the schedule specified in Section
4(a) above, (b) any incentive compensation that is earned as of Executive’s
Termination Date in accordance with the terms and conditions of the applicable
incentive plan or arrangement but has not yet been paid, which amount, if any,
will be paid in accordance with the terms and conditions of the applicable
incentive arrangement, (c) pay for accrued but unused vacation that the Company
is legally obligated to pay Executive, which amount will be paid in the first
regular payroll cycle occurring after the Termination Date, except as provided
in Section 8(b) below, (d) benefits or compensation as provided under the terms
of any employee benefit and compensation agreements or plans applicable to
Executive, (e) unreimbursed business expenses required to be reimbursed to
Executive, which amount, if any, will be paid in accordance with Section 6
above, and (f) rights to indemnification Executive may have under the Company’s
Articles of Incorporation, Bylaws, this Agreement, or a separate indemnification
agreement, as applicable.  In addition, if the Termination of Employment is
initiated by the Company without Cause or by Executive for Good Reason, and the
Termination of Employment is In Connection with a Change in Control, Executive
will be entitled to the amounts and benefits specified in Section 8(a) below.
 
8.    Severance.
 
(a)    Change in Control Benefits.  If Executive’s Termination of Employment is
initiated by the Company without Cause or by Executive for Good Reason, and the
Termination of Employment is In Connection with a Change in Control (but not by
the Company in connection with the death or LTD Disability of Executive), then,
subject to Section 9, Executive will receive: (i) continued payment of Base
Salary for twelve (12) months, paid in accordance with the schedule specified in
Section 4(a) above, but commencing within thirty (30) days following Termination
of Employment with payments retroactive to that date, except as provided in
Section 8(b) below, (ii)  a lump sum payment equal to twelve (12) multiplied by
the COBRA premium in effect for the type of medical, dental and vision coverage
in effect for Executive (e.g., family coverage vs. employee-only coverage) at
the time of his Termination of Employment, paid within ninety (90) days
following the Termination Date, except as provided in Section 8(b) below, and
(iii) full accelerated vesting with respect to Executive’s then outstanding,
unvested stock options, time-vested restricted stock awards and other equity
awards that vest solely based on the passage of time.
 
 
- 3 -

--------------------------------------------------------------------------------


 
(b)    Section 409A Payment Provisions; Possible Payment Delay in Event
Executive is a Specified Employee.  For purposes of Section 409A, each
installment payment of severance specified in Sections 7(c) and 8(a)(i) and (ii)
above is a separate payment; all payments specified in Sections 7(c) and 8(a)(i)
and (ii) above made through the date that is 2-½ months following the later of
the last day of the calendar year containing the Termination Date and the last
day of the Company’s fiscal year containing the Termination Date  (the
“Short-Term Deferral Deadline”) are intended to be exempt from Section 409A
under the short-term deferral rule;  all such payments made after the Short Term
Deferral Deadline are intended to be exempt from Section 409A under the
severance pay exemption specified in Treasury Regulation §1.409A- 1(b)(9)(iii)
(the “Severance Pay Exemption”); in the event that Executive is a Specified
Employee on the Termination Date, all such payments made after the Short Term
Deferral Deadline, that exceed the limits of the Severance Pay Exemption, and
that would be paid earlier than the Six-Month Delay Payment Date will be delayed
until the Six-Month Delay Payment Date to the extent required to satisfy
Subsection 409A(a)(2)(B)(i) of the Code; on that date, the Company will pay
Executive a lump sum consisting of all payments that would have been paid to
Executive prior to the Six-Month Delay Payment Date had Executive not been a
Specified Employee, increased for interest at the short-term Federal rate in
effect on the Termination Date for the period beginning on the date each
component of such lump sum would have been paid had Executive not been a
Specified Employee and ending on the Six-Month Delay Payment Date; however, if
Executive dies after the Termination Date but before such lump sum payment is
made, it will be paid to Executive’s estate without regard to any six-month
delay that otherwise applies to Specified Employees.
 
(c)    Voluntary Termination without Good Reason; Termination for Cause.  If
Executive’s employment with the Company terminates voluntarily by Executive
without Good Reason or is terminated for Cause by the Company, then, except as
provided in Section 7, (i) all further vesting of Executive’s outstanding equity
awards will terminate immediately, and Executive’s outstanding equity awards
will terminate in accordance with the terms and conditions of the applicable
award agreement(s), (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately, and (iii) Executive will be
entitled to receive benefits, including severance benefits, only in accordance
with the Company’s then established plans, programs, and practices other than
this Agreement.
 
(d)    Termination due to Death or LTD Disability.  If Executive’s employment is
terminated by reason of his death or LTD Disability, then, except as provided in
Section 7, (i) Executive’s outstanding equity awards will vest and terminate in
accordance with the terms and conditions of the applicable award agreement(s);
(ii) all payments of compensation by the Company to Executive hereunder will
terminate immediately, and (iii) Executive will be entitled to receive benefits,
including severance benefits, only in accordance with the Company’s then
established plans, programs, and practices other than this Agreement.
 
(e)    Sole Right to Severance.  This Agreement is intended to represent
Executive’s sole entitlement to severance payments and benefits in connection
with a termination of his employment In Connection with a Change in Control,
except for such payments and benefits to which Executive would be entitled as an
employee of the Company in the absence of this Agreement.
 


 
- 4 -

--------------------------------------------------------------------------------

 
 
9.    Conditions to Receipt of Severance; No Duty to Mitigate.
 
(a)    Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to Section 8 will be subject to Executive signing and not revoking a
release of claims in substantially the form attached as Exhibit A, but with any
appropriate modifications, reflecting changes in applicable law, as are
necessary or appropriate to provide the Company with the protection it would
have if the release were executed as of the Effective Date.  No severance will
be paid or provided unless and until the release of claims is timely executed
and returned by Executive to the Company, becomes effective and has not been
timely revoked in accordance with the terms thereof.  The Company will complete
and provide to Executive the release of claims in sufficient time so that if
Executive timely executes and returns it, the revocation period will expire
before severance payments are required to commence under Section 8.
 
(b)    Nondisparagement.  As a condition to receipt of severance, during the
Employment Term and for twelve (12) months thereafter, Executive will not
knowingly disparage, criticize, or otherwise make any derogatory statements
regarding the Company, its directors, or its officers.  The foregoing
restrictions will not apply to any statements that are made truthfully in
response to a subpoena or other compulsory legal process.
 
(c)    Other Requirements.  Executive’s receipt of continued severance payments
will be subject to Executive continuing to comply with the terms of the
Confidential Information Agreement.
 
(d)    No Duty to Mitigate.  Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.
 
(e)    Generally Disabled; LTD Disability. The provisions of this Section 9(e)
will control in the event of conflict between this Section 9(e) and any other
language in this Agreement. If Executive becomes Generally Disabled, the Company
will not be in breach of this Agreement and Executive will not be entitled to
severance pursuant to Section 8(a) on account of the Company, in its sole
discretion, taking any action that would otherwise be considered Good Reason
under Section 10(f) below provided that such action remains in effect only for
so long as Executive remains Generally Disabled.  If Executive is Generally
Disabled for more than ninety-one (91) days (whether or not consecutive) in a
rolling twelve (12) month period, the Company will not be in breach of this
Agreement and Executive will not be entitled to severance per Section 8(a) on
account of the Company permanently taking any action that would otherwise be
considered Good Reason under Section 10(f) below so long as the Company does not
terminate Executive’s employment prior to the date that Executive is determined
to have an LTD Disability.  If Executive is Generally Disabled and the Company
terminates his employment without Cause In Connection with a Change in Control
prior to the date that he is determined to have an LTD Disability, such
termination will be considered Termination of Employment by the Company without
Cause for purposes of Section 8(a) of this Agreement; provided that, in such
circumstances, Executive will only be eligible for the severance benefits set
forth in items (i) and (ii) of Section 8(a) of this
 
 
- 5 -

--------------------------------------------------------------------------------


 
Agreement.  If Executive ceases to be Generally Disabled before his employment
is terminated by reason of LTD Disability, subject to the notice and cure
provisions in Section 10(f), for purposes of Section 8(a) of this Agreement
Executive will have the right to terminate his employment for Good Reason (if
the Termination of Employment is In Connection with a Change in Control) on
account of any event or circumstances that occurred while Executive was
Generally Disabled that would otherwise have constituted Good Reason except for
the provisions of this Section 9(e) unless such event or circumstances has
already been cured by the Company or consented to by Executive; provided that,
in such circumstances, Executive will only be eligible for the severance
benefits set forth in items (i) and (ii) of Section 8(a) of this
Agreement.  Notwithstanding any language herein to the contrary, nothing in this
paragraph creates a right to severance benefits other than if Executive’s
Termination of Employment is In Connection with a Change in Control.
 
10.    Definitions.
 
(a)    Benefit Plans.  For purposes of this Agreement, “Benefit Plans” means
plans, policies, or arrangements that the Company sponsors (or participates in)
and that immediately prior to the Termination Date provide Executive,
Executive’s spouse, and/or Executive’s eligible dependents with medical, dental,
or vision benefits.  The term “Benefit Plans” does not include plans, policies,
or arrangements providing for any other type of benefit (including, but not by
way of limitation, financial counseling, disability, life insurance, or
retirement benefits).
 
(b)    Cause.  For purposes of this Agreement, “Cause” means (i) Executive’s
willful and continued failure to perform the duties and responsibilities of his
position that is not corrected after one written warning detailing the concerns
and offering Executive a reasonable period of time to cure; (ii) any material
and willful violation of any federal or state law by Executive in connection
with his responsibilities as an employee of the Company; (iii) any act of
personal dishonesty taken by Executive in connection with his responsibilities
as an employee of the Company with the intention or reasonable expectation that
such may result in personal enrichment of Executive; (iv) Executive’s conviction
of, or plea of nolo contendere to, or grant of prayer of judgment continued with
respect to, a felony that the Board reasonably believes has had or will have a
material detrimental effect on the Company’s reputation or business; or
(v) Executive materially breaching Executive’s Confidential Information
Agreement, which breach is (if capable of cure) not cured within thirty (30)
days after the Company delivers written notice to Executive of the breach.
 
(c)    Change in Control.  For purposes of this Agreement, “Change in Control”
will have the same meaning as in Section 7.1 of the Cree, Inc. Equity
Compensation Plan (as amended and restated August 5, 2002 and without regard to
any subsequent amendments).
 
(d)    Confidential Information Agreement.  For purposes of this Agreement,
“Confidential Information Agreement” shall refer to the version of Employee
Agreement Regarding Confidential Information, Intellectual Property, and
Noncompetition in effect for Executive as of the relevant date; provided that,
with respect to Executive’s post-termination obligations, it shall refer to the
version of such agreement in effect as of Executive’s Termination Date.
 
(e)    Generally Disabled.  For purposes of this Agreement, “Generally Disabled”
means that Executive is unable, with reasonable accommodation, to perform the
material and
 
 
- 6 -

--------------------------------------------------------------------------------


 
substantial duties of his position due to illness or injury or physical or
mental incapacity as determined by the Committee consistent with its obligations
to the Company’s shareholders.
 
(f)    Good Reason.  For purposes of this Agreement, except as provided in
Section 9(e) above, “Good Reason” means the occurrence of any of the following,
without Executive’s consent and not due to Cause, within the timeframes
specified in the definition of “In Connection with a Change in Control”: (i) a
material reduction of Executive's authority, duties or responsibilities;  (ii) a
material reduction in Executive's base salary other than a one-time reduction
that also is applied to substantially all other executive officers of the
Company, provided that Executive's reduction is substantially proportionate to
the reduction applied to substantially all other executive officers; (iii) the
Company requiring Executive to report to anyone other than the CEO, the Board,
or a Committee of the Board; or  (iv)  the Company requiring Executive to
relocate his principal place of business or the Company relocating its
headquarters, in either case to a facility or location outside of a thirty-five
(35) mile radius from Executive’s current principal place of employment;
provided, however, that Executive will only have Good Reason if he provides
notice to the Company of the existence of the event or circumstances
constituting Good Reason specified in any of the preceding clauses within ninety
(90) days of the initial occurrence of such event or circumstances and if such
event or circumstances is not cured within thirty (30) days after Executive
gives such written notice.  If Executive initiates Termination of Employment for
Good Reason, the actual Termination of Employment must occur within thirty (30)
days after expiration of the cure period.  Executive’s failure to timely give
notice of the occurrence of a specific event that would otherwise constitute
Good Reason will not constitute a waiver of Executive’s right to give notice of
any new subsequent event that would constitute Good Reason that occurs after
such prior event (regardless of whether the new subsequent event is of the same
or different nature as the preceding event).  Executive’s actions approving in
writing (or by such other means as is reliable and verifiable) any change,
reduction, requirement or occurrence (that otherwise may be considered Good
Reason) in his role as an officer of the Company will be considered consent for
the purposes of this Good Reason definition.
 
(g)    In Connection with a Change in Control.  For purposes of this Agreement,
a Termination of Employment with the Company is “In Connection with a Change in
Control” if Executive incurs a Termination of Employment either within (i) the
period of time between the Company and another party entering into a written
agreement that contemplates a transaction the consummation of which would result
in a Change in Control as defined in Subsection (a), (b), or (d) of such
definition and the occurrence of either the resulting Change in Control or the
termination or expiration of the written agreement without the occurrence of a
Change in Control, or (ii) twelve (12) months following a Change in Control
(including without limitation a resulting Change in Control as described in the
preceding clause (i)).
 
(h)   LTD Disability.  For purposes of this Agreement, “LTD Disability” will
mean that Executive is “Partially Disabled” or “Total Disabled” within the
meaning of the Company’s current long-term disability plan (or such similar term
or terms in any long-term disability plan of the Company that replaces its
current long-term disability plan) and has satisfied the elimination period for
benefits eligibility under such plan.
 
(i)    Six-Month Delay Payment Date.  The payment date associated with the first
regular payroll cycle after passage of six months following the Termination
Date.
 
 
- 7 -

--------------------------------------------------------------------------------


 
(j)    Specified Employee.  For purposes of this Agreement, “Specified Employee”
will have the meaning prescribed by Subsection 409A(a)(2)(B)(i) of the Code, as
such meaning may be amended from time to time.
 
(k)   Termination of Employment.  For purposes of this Agreement, “Termination
of Employment” will have the meaning as prescribed by Treasury Regulation §
1.409A-1(h)(1)(ii), as such meaning may be amended from time to time.
 
11.    Tax Treatment; Section 409A Compliance.  Executive acknowledges and
agrees that the Company has made no representations as to the tax treatment of
the compensation and benefits provided pursuant to this Agreement. This
Agreement is intended to comply with the requirements of Section 409A.  Nothing
in this Agreement shall require payment in 2008 of any payment that was required
to be paid after 2008 under this Agreement or the Existing Agreement; in
addition, except as may be required to observe the six-month delay applicable to
Specified Employees under Subsection 409A(a)(2)(B)(i), nothing in this Agreement
shall postpone beyond 2008 any payment that was required to be paid in 2008
pursuant to this Agreement or the Existing Agreement.  The parties agree to work
together to effectuate the intent of this provision, including but not limited
to revising the timing and/or form of any payment hereunder as may be permitted
by and necessary to ensure the terms and conditions applicable to such payments
comply with Section 409A.
 
12.    Indemnification.  Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Articles of Incorporation, with such indemnification to be on terms determined
by the Board or any of its committees, but on terms no less favorable than
provided to any other Company executive officer or director and subject to the
terms of any separate written indemnification agreement.
 
13.    Assignment.  This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any Successor of the Company.  Any such Successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  For this purpose, “Successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance, or
other disposition of Executive’s right to compensation or other benefits will be
null and void.
 
14.    Notices.  All notices, requests, demands, and other communications called
for hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one business day after being sent
overnight by a well-established commercial overnight service, or (c) four days
after being mailed by registered or certified mail, return receipt requested,
prepaid and addressed to the parties or their successors at the following
addresses, or at such other addresses as the parties may later designate in
writing:
 
 
- 8 -

--------------------------------------------------------------------------------


 
If to the Company:


Attn: Vice President, Administration
Cree, Inc.
4600 Silicon Drive
Durham, NC 27703
 
If to Executive:
 
at the last residential address known by the Company.
 
15.    Severability.  If any provision hereof becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.
 
16.    Arbitration.  The Parties agree that any and all disputes arising out of
the terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation, and any of the matters herein released, will
be subject to binding arbitration in Durham, North Carolina before the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes, supplemented by the North Carolina Rules of Civil
Procedure.  The Parties agree that the prevailing party in any arbitration will
be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award.  The Parties hereby agree to waive their right to
have any dispute between them resolved in a court of law by a judge or
jury.  This paragraph will not prevent either party from seeking injunctive
relief (or any other provisional remedy) from any court having jurisdiction over
the Parties and the subject matter of their dispute relating to Executive’s
obligations under this Agreement and the Confidential Information Agreement.
 
17.    Expenses of Enforcement.  In the event of a dispute relating to this
Agreement arising during the term of Executive’s employment with the Company or
within three (3) years following the termination of this Agreement, the Company
will reimburse Executive’s fees and expenses as incurred quarterly, including
reasonable attorneys’ fees, in connection with such dispute, provided that (i)
Executive provides the Company with written documentation substantiating the
amount of such fees and expenses, and (ii) Executive prevails on at least one
material issue in such dispute or an arbitrator does not determine that
Executive’s legal positions were frivolous or without legal foundation.  The
Company will make such reimbursement payments quarterly based on the written
substantiation documentation submitted by Executive to the Company during the
prior quarter; in no event will any reimbursement be made later than the end of
the calendar year next following the calendar year in which the expense was
incurred by Executive; Executive must provide such written substantiation in
time for the Company to make such reimbursement by such deadline.  In the event
Executive does not so prevail or in the event of a determination by the
arbitrator that his legal positions were frivolous or without legal foundation
(in either case, a “Resolution”), Executive will repay to the Company any
amounts previously reimbursed by it and Executive will reimburse the Company for
its fees and expenses, including reasonable attorneys’ fees, incurred in
connection with the dispute, both within a reasonable period of time not to
exceed sixty (60) days following the date of the Resolution.  The amount of
expenses eligible for reimbursement under this Section 17 during a calendar year
will not affect the amount
 
 
- 9 -

--------------------------------------------------------------------------------


 
of expenses eligible for reimbursement under this Section 17 in another calendar
year, and the right to such reimbursement is not subject to liquidation or
exchange for another benefit from the Company.
 
18.    Integration.  This Agreement, together with the Confidential Information
Agreement and the standard forms of equity award agreements and grant notices
that describe Executive’s outstanding equity awards, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or
oral.  No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in a writing that is signed by duly authorized
representatives of the parties hereto.  Notwithstanding the foregoing, the
parties acknowledge that, with respect to Executive’s outstanding equity awards
as of the Effective Date, if Executive’s Termination of Employment is initiated
by the Company without Cause or by Executive for Good Reason In Connection with
a Change in Control, Executive’s right to accelerated vesting of each such award
will be determined by reference to Section 4(b) (including any relevant defined
terms) of the Existing Agreement (the terms and conditions of which are
incorporated herein for this limited purpose) and not by reference to Section
8(a) (including any relevant defined terms) of this Agreement.
 
19.    Waiver of Breach.  The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.
 
20.    Survival.  The Confidential Information Agreement, the Company’s and
Executive’s responsibilities under Sections 7, 8 and 9, and Sections 12, 16, and
17 will survive the termination of this Agreement.
 
21.    Headings.  All captions and Section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
 
22.    Tax Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
 
23.    Governing Law.  This Agreement will be governed by the laws of the State
of North Carolina (with the exception of its conflict of laws provisions).
 
24.    Acknowledgment.  Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
 
25.    Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.


 
 
- 10 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.
 

 COMPANY:
 
         CREE, INC.                        /s/ Charles M. Swoboda    
 Date: August 20, 2008
 Charles M. Swoboda        Chief Executive Officer and President      

 


 EXECUTIVE:                        /s/ John T. Kurtzweil    
 Date: August 20, 2008
 John T. Kurtzweil              




 
- 11 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A

GENERAL RELEASE
RECITALS

This General Release (this “Release”) is made by and between John T. Kurtzweil
(“Employee”) and Cree, Inc. (the “Company”) (jointly referred to as the
“Parties”):
 
WHEREAS, the Company and Employee entered into an Executive Change in Control
Agreement dated [_______] (the “Change in Control Agreement”)
 
WHEREAS, the Company and Employee entered into an Employee Agreement Regarding
Confidential Information, Intellectual Property, and Noncompetition (as amended
by the Change in Control Agreement, the “Confidentiality Agreement”);
 
WHEREAS, the Company and Employee entered into [DESCRIBE EQUITY AWARD
AGREEMENTS: a Stock Option Agreement dated [____] granting Employee the option
to purchase shares of the Company’s common stock subject to the terms and
conditions of the Company’s [Stock Option Plan] and the Stock Option Agreement
(collectively, the “Stock Agreements”)];
 
WHEREAS, Employee’s employment with the Company terminated on [DATE] (the
“Termination Date”);
 
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company as defined herein, including, but not limited to, any and
all claims arising out of, or related to, Employee’s employment with, or
separation from, the Company;
 
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
 
COVENANTS
 
1.    Consideration.
 
(a)    Pursuant to the Section 9(a) of the Change in Control Agreement,
Employee’s receipt of severance pursuant to Section 8(a) of the Change in
Control Agreement is subject to Employee executing and not revoking this
Release.  In consideration of Employee executing and not revoking this Release,
and subject to Section 9 of the Change in Control Agreement, the Company agrees
to pay (or provide, as applicable) Employee the amounts and benefits specified
in Section 8(a) of the Change in Control Agreement.  Such severance benefits
will be paid or provided at the times and in the manner set forth in the Change
in Control Agreement.  Employee acknowledges that he will not be entitled to any
other compensation or benefits, except as provided in Section 7 of the Change in
Control Agreement.
 
(b)    Stock.  Employee acknowledges that as of the Termination Date, he will
have vested in [______] options and no more.  The exercise of any stock options
shall continue to be
 
 

--------------------------------------------------------------------------------


 
subject to the terms and conditions of the Stock Agreements and Sections 8 and
18 of the Change in Control Agreement.
 
(c)    Benefits.  Employee’s group health benefits will cease on [DATE], subject
to Employee’s right to continue his group health benefits under
COBRA.  Employee’s participation in all other benefits and incidents of
employment (including, but not limited to, the accrual of vacation and paid time
off, and the vesting of stock options) ceased on the Termination Date.
 
2.    Payment of Salary.  Subject to Section 7 of the Change in Control
Agreement and Section 1 above, Employee acknowledges and represents that
Employee is not entitled to any additional salary, wages, bonuses, accrued
vacation, housing allowances, relocation costs, interest, severance, stock,
stock options, outplacement costs, fees, commissions or any other benefits and
compensation.
 
3.    Confidential Information.  Employee shall continue to comply with the
terms and conditions of the Confidentiality Agreement, as such agreement may be
amended by the Change in Control Agreement, and maintain the confidentiality of
all of the Company’s confidential and proprietary information.  Employee also
shall return to the Company all of the Company’s property, including all
confidential and proprietary information, and all documents and information that
Employee obtained in connection with his employment with the Company, on or
before the Effective Date of this Release.
 
4.    Release of Claims.  Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company.  To the fullest extent permitted by applicable law, Employee, on
his own behalf and on behalf of his respective heirs, family members, executors,
agents, and assigns, hereby fully and forever releases the Company and its
current and former: officers, directors, employees, agents, investors,
attorneys, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corpora­tions and assigns (the “Releasees”) from, and
agrees not to sue concerning, any claim, duty, obligation or cause of action
relating to any matters of any kind arising out of or relating to his employment
by the Company (except as provided in Section 7 of the Change in Control
Agreement), or his service as an officer of the Company and/or a director of the
Company, whether presently known or unknown, suspected or unsuspected, that
Employee may possess arising from any omissions, acts or facts that have
occurred up until and including the Effective Date of this Release including,
without limitation:
 
(a)    any and all claims relating to or arising from Employee’s employment with
the Company, or the termination of that employment;
 
(b)    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of, shares of Company stock, including, but not
limited to, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;
 
(c)    any and all claims under the law of any jurisdiction, including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a
 
 

--------------------------------------------------------------------------------


 
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;
 
(d)    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Age Discrimination in Employment Act of
1967; the Americans with Disabilities Act of 1990; the Fair Labor Standards Act;
the Employee Retirement Income Security Act of 1974; the Worker Adjustment and
Retraining Notification Act; the Older Workers Benefit Protection Act; the
Family and Medical Leave Act; the Fair Credit Reporting Act; the North Carolina
Equal Employment Practices Act; and North Carolina law;
 
(e)    any and all claims for violation of the federal, or any state,
constitution;
 
(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
 
(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Release; and
 
(h)    any and all claims for attorney fees and costs.
 
5.    Acknowledgement of Waiver of Claims Under ADEA.  Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary.  Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Release.  Employee acknowledges that
the consideration given for this waiver and release is in addition to anything
of value to which Employee was already entitled.  Employee further acknowledges
that he has been advised by this writing that:
 
(a)    he should consult with an attorney prior to executing this Release;
 
(b)    he has up to twenty-one (21) days within which to consider this Release;
 
(c)    he has seven (7) days following his execution of this Release to revoke
this Release;
 
(d)    this ADEA waiver shall not be effective until the revocation period has
expired; and,
 
(e)    nothing in this Release prevents or precludes Employee from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs for
doing so, unless specifically authorized by federal law.
 
 

--------------------------------------------------------------------------------


 
6.    Unknown Claims.  The Parties represent that they are not aware of any
claim by either of them other than the claims that are released by this
Release.  Employee acknowledges that he has been advised by legal counsel and is
familiar with the principle that a general release does not extend to claims
which the releasor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him would have materially affected his
settlement with the releasee.  Employee, being aware of said principle, agrees
to expressly waive any rights Employee may have to that effect, as well as under
any other statute or common law principles of similar effect, to the fullest
extent permitted by applicable law.
 
7.    Application for Employment.  Employee understands and agrees that, as a
condition of this Release, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any alleged
right of employment or re-employment with the Company, its subsidiaries or
related companies, or any successor.
 
8.    No Cooperation.
 
(a)    Employee agrees that he will not knowingly counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against any of the Releasees that relate to any of the matters for which he has
provided a release hereunder, unless under a subpoena or other court order to do
so.  Employee agrees both to immediately notify the Company upon receipt of any
such subpoena or court order, and to furnish, within three (3) business days of
its receipt, a copy of such subpoena or court order to the Company.  If
approached by anyone for counsel or assistance in the presentation or
prosecution of any such disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.
 
(b)    Notwithstanding any language herein to the contrary, Employee understand
that nothing in this Release prohibits him from filing or pursuing a charge of
discrimination with the Equal Employment Opportunity Commission (EEOC) or a
claim with the National Labor Relations Board (NLRB); provided that, by signing
this Release Employee agree to waive and relinquish any personal monetary gain
that otherwise would result from such EEOC or NLRB Claim.
 
9.    Costs.  The Parties shall each bear their own costs, expert fees, attorney
fees and other fees incurred in connection with the preparation of this Release.
 
10.   Arbitration.  The Parties agree that any and all disputes arising out of,
or relating to, the terms of this Release, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration as described in
Section 16 of the Change in Control Agreement (but as adjusted to cover disputes
under this Release).
 
11.   No Representations.  Each Party represents that it has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Release.  Neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this Release.
 
 

--------------------------------------------------------------------------------


 
12.   No Oral Modification.  Any modification or amendment of this Release, or
additional obligation assumed by either Party in connection with this Release,
shall be effective only if placed in writing and signed by both Parties or their
authorized representatives.
 
13.   Entire Agreement.  This Release, the Change in Control Agreement, the
Confidentiality Agreement and the Stock Agreements represent the entire
agreement and understanding between the Company and Employee concerning the
subject matter of this Release and Employee’s relationship with the Company, and
supersede and replace any and all prior agreements and understandings between
the Parties concerning the subject matter of this Release and Employee’s
relationship with the Company.
 
14.   Governing Law.  This Release shall be governed by the laws of the State of
North Carolina, without regard for choice of law provisions.
 
15.   Severability.  If any provision of this Release is found to be
unenforceable, it shall not affect the enforceability of the remaining
provisions, and the court shall enforce all remaining provisions to the fullest
extent permitted by law.
 
16.   Effective Date.  This Release will not become effective until the eighth
(8th) day after it has been signed by both Parties and then only if Executive
does not revoke it as permitted in Section 5(c) above (the “Effective
Date”).  In order to revoke this Release, the Executive must deliver a letter
expressly stating that he is revoking this Release to the Company’s Vice
President, Administration, at 4600 Silicon Drive, Durham, North Carolina 27703
within seven (7) days after he signs this Release.
 
17.   Voluntary Execution of Release.  This Release is executed voluntarily and
with the full intent of releasing all claims, and without any duress or undue
influence by any of the Parties.  The Parties acknowledge that:
 
(a)    They have read this Release;
 
(b)    They have been represented in the preparation, negotiation, and execution
of this Release by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
 
(c)    They understand the terms and consequences of this Release and of the
releases it contains; and
 
(d)    They are fully aware of the legal and binding effect of this Release.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Release, in the case
of the Company by a duly authorized officer, as of the day and year written
below.
 

 COMPANY:
 
               CREE, INC.                                  By:      
 Date:
   Title:                      

 


 EXECUTIVE:                                  
 Date:
   JOHN T. KURTZWEIL                  

 
 